                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

DOMINIC REED                                                                           PLAINTIFF
ADC #171214

v.                                     4:18CV00782 SWW

CHARLES E. CLAWSON, JR.,                                                             DEFENDANT
Judge, Faulkner County Circuit
Court

                                              ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray. After a careful review of Mr. Reed’s timely objections, and a

de novo review of the record, the Court concludes that the Recommended Disposition should be,

and hereby is, approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS, THEREFORE, ORDERED that:

       1.      This case is DISMISSED, WITH PREJUDICE, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(iii) because he seeks monetary relief against a defendant who is immune from

suit; and

       2.      The Court CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from this Order would not be taken in good faith.

       IT IS SO ORDERED this 28th day of November, 2018.

                                                      /s/Susan Webber Wright
                                                      UNITED STATES DISTRICT JUDGE




                                                   
 
